Judgment affirmed, with costs. Appeal from order denying motion for new trial, made upon the minutes of the judge, dismissed, upon the ground that the Special Term was not authorized to pass upon the question. But we have, nevertheless, examined the facts under section 1342 of the Code of Civil Procedure and find no error therein. All concurred, except Merrell and Be Angelis, JJ., who dissented and voted for reversal and dismissal of the complaint upon the ground that the plaintiff was guilty of contributory negligence as matter of law.